           Case 1:21-cv-06031-LTS Document 2 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLAUDIO NUNEZ,
                               Plaintiff,
                  -against-                                        21-CV-6031 (LTS)

THE SUPERINTENDENT OF ELMIRA                                     TRANSFER ORDER
CORRECTIONAL FACILITY,
                               Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in Elmira Correctional Facility and is proceeding

pro se, submitted a letter to the court containing the docket number of his closed petition for a

writ of habeas corpus, No. 07-CV-7560, and describing events that occurred in May and June

2021. Because Plaintiff’s habeas action is closed, the Clerk of Court treated the letter as a

complaint and opened it as a new civil action asserting claims against the Superintendent of

Elmira Correctional Facility. For the following reasons, this action is transferred to the United

States District Court for the Western District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

A “natural person” resides in the district where the person is domiciled, and an “entity with the

capacity to sue and be sued” resides in any judicial district where it is subject to personal

jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).
             Case 1:21-cv-06031-LTS Document 2 Filed 07/20/21 Page 2 of 2




         Plaintiff alleges that his rights were violated while he was incarcerated at Elmira

Correctional Facility. Because Plaintiff does not allege that any defendant resides in this district

or that a substantial part of the events or omissions giving rise to his claim arose in this district,

venue is not proper in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in Chemung

County, which is in the Western District of New York. See 28 U.S.C. § 112(d). Accordingly,

venue lies in the Western District of New York, 28 U.S.C. § 1391(b)(2), and this action is

transferred to the United States District Court for the Western District of New York, 28 U.S.C.

§ 1406(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Western District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 20, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                   2
